EXHIBIT NEEDLETECH PRODUCTS, INC. AND AFFILIATE CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands) ASSETS June 30, 2008 (Unaudited) December 31, 2007 CURRENT ASSETS Cash and cash equivalents $ 3,087 $ 2,910 Marketable securities 426 443 Trade accounts receivable 1,789 1,699 Inventories 2,664 2,530 Deferred income tax asset 225 81 Prepaid expenses and other current assets 215 128 Total current assets 8,406 7,791 PROPERTY AND EQUIPMENT, NET 4,116 3,842 OTHER ASSETS Marketable securities – long term 1,591 1,585 Other 5 5 1,596 1,590 Total assets $ 14,118 $ 13,223 The accompanying notes are an integral part of these consolidated statements. NEEDLETECH PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS - Continued (Amounts in thousands) LIABILITIES, REDEEMABLE COMMON STOCK AND SHAREHOLDERS’ EQUITY June 30, 2008 (Unaudited) December 31, 2007 CURRENT LIABILITIES Accounts payable $ 378 $ 490 Accrued salaries, wages and payroll taxes 283 192 Accrued 401(k) contribution 96 166 Income taxes payable 438 431 Customer deposits 137 137 Other current liabilities 108 89 Total current liabilities 1,440 1,505 DEFERRED INCOME TAXES 324 350 Total liabilities 1,764 1,855 REDEEMABLE COMMON STOCK OWNED BY ESOP 2,796 2,796 SHAREHOLDERS’ EQUITY Common stock 91 91 Retained earnings 9,348 8,320 Accumulated other comprehensive income 46 90 Non-controlling interest of affiliate 73 71 Total shareholders’ equity 9,558 8,572 Total liabilities, redeemable common stock and shareholders’ equity $ 14,118 $ 13,223 The accompanying notes are an integral part of these consolidated statements. NEEDLETECH PRODUCTS, INC. AND AFFILIATE CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (Amounts in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenue Product sales $ 4,404 $ 4,091 $ 8,774 $ 7,999 Net fee income - 39 82 77 4,404 4,130 8,856 8,076 Cost of sales 2,883 2,410 5,763 4,871 Gross profit 1,521 1,720 3,093 3,205 Operating expenses Selling, general and administrative 420 298 860 612 Research and development 137 139 274 281 Loss on sale of equipment - 2 - 2 557 439 1,134 895 Earnings from operations 964 1,281 1,959 2,310 Other income Interest and investment income 14 35 34 47 Other - 2 2 2 14 37 36 49 Earnings before income taxes 978 1,318 1,995 2,359 Income tax expense 397 510 809 914 Net earnings before income of non-controlling interest of affiliate 581 808 1,186 1,445 Less:Net earnings of non-controlling interest of affiliate 2 1 2 1 NET EARNINGS $ 579 $ 807 $ 1,184 $ 1,444 The accompanying notes are an integral part of these consolidated statements. NEEDLETECH PRODUCTS, INC. AND AFFILIATE CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Six Months Ended June 30, 2008 2007 Cash flows from operating activities Net earnings $ 1,184 $ 1,445 Adjustments to reconcile net earnings to net cash provided by operating activities Net earnings of non-controlling affiliate 2 1 Depreciation and amortization 258 235 Deferred income taxes (114 ) 29 Loss on sale of equipment - 2 Provision for allowances (31 ) (12 ) Realized gain onsale of marketable securities (7 ) (51 ) Changes in assets and liabilities: Accounts receivable (87 ) (98 ) Inventories (106 ) (501 ) Prepaid expenses and other current assets (87 ) - Other assets - 2 Trade accounts payable (112 ) 413 Accrued salaries, wages and payroll taxes 91 57 Accrued 401(k) contribution (70 ) (70 ) Income taxes payable 7 211 Customer deposits - 137 Other current liabilities 19 123 Net cash provided by operating activities 947 1,923 Cash flows from investing activities Purchases and construction of property and equipment (532 ) (422 ) Purchases of marketable securities (923 ) (1,122 ) Maturities of marketable securities 75 160 Proceeds from sales of marketable securities 766 448 Net cash used by investing activities (614 ) (936 ) CASH FLOWS FROM FINANCING ACTIVITIES Cash dividends paid (156 ) (625 ) Net cash used by financing activities (156 ) (625 ) NET INCREASE IN CASH AND CASH EQUIVALENTS $ 177 $ 362 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,910 1,628 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 3,087 $ 1,990 The accompanying footnotes are an integral part of these consolidated statements. NEEDLETECH PRODUCTS, INC. AND AFFILIATE CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) (Amounts in thousands) Six Months Ended June 30, 2008 2007 Supplementary cash flow disclosure: Taxes paid $ 886 $ 667 The accompanying footnotes are an integral part of these consolidated statements. NEEDLETECH PRODUCTS, INC. AND AFFILIATE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE A - BASIS OF PRESENTATION AND DESCRIPTION OF BUSINESS The unaudited interim consolidated financial statements included herein reflect the operations of NeedleTech Products, Inc. and a Variable Interest Entity(“VIE”)for which NeedleTech Products, Inc.is the primary beneficiary.All significant accounts and transactions between NeedleTech Products, Inc. and the VIE have been eliminated.NeedleTech Products, Inc. and the VIE are together referred to as "NeedleTech" and the "Company" in these notes. These statements reflect all adjustments that are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the periods presented. All such adjustments are of a normal recurring nature. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These unaudited financial statements and notes should be read in conjunction with the audited consolidated financial statements and notes for the years ended December 31, 2007 and 2006, included in this Form 8-K/A.
